Úpton, J.
The statute (Gen. L. p. 628. sec. 1, amended in 1865) provides that tbe assessor shall “deduct the amount of indebtedness within this state of any person assessed.”
The ease presents the question whether tbe amount specified in a nóte, .which is payable at a particular place in this state, should be deducted, notwithstanding the owner of tbe note may be absent from and a non-resident of tbe state.
In Johnson v. Oregon City (2 Oregon, 327) it was held in tb-is court and on appeal, that the place where a promissory note is taxable, depends on the residence or location of the *387owner of tbe note, and not upon the place where the paper, which is the evidence oí the indebtedness, may be temporarily deposited.
The district attorney claims that, upon the principles there laid down, the indebtedness under consideration follows the person of Mr. Eddy, the owner of the note.
The counsel for the petitioners claim that, by stipulating in the note for a particular place oí payment, the parties have limited the character of the contract in this particular, and that this note docs not evidence an indebtedness which the owner of the demand can carry out of the state at his will.
It is certain that the words fixing a place oí payment do itileci the nature of the contract in some respects. They limit the rights and liabilities of the parties in several particulars, and the place of payment is a material part of the contract. (Bowen v. Newell, 13 N. Y. 290; Troy City Bank v. Lawman, 19 N. Y. 477; Lee v. Selleck, 33 N. Y. 615.)
If the ease turned upon the same point that was before the court in Johnson v. Oregon City, the decision there made would settle the question in favor of the comity; but the statute should not receive the same construction it would have borne if the legislature, in defining the exemption, had used the words, “the amount of indebtedness that is taxable in this state.” It is not in the power of the holder of the note to change the place of payment; the petitioners have by their contract reserved the right to transact the business in this state, and to prevent a cause of action from arising upon this note in any other state. If the terms of the contract arc carried out, the money that is payable will be in tills state after it has left the hands of the makers of the note, and will be subject to the payment of any taxes the state may impose upon it.
' I think by the terms of the statute the amount of the note should be deducted from the petitioners’ assessment; and a judgment will bo entered to that effect.